[Cite as McCloud v. Baker, 2022-Ohio-1307.]




                        IN THE COURT OF APPEALS OF OHIO
                           FOURTH APPELLATE DISTRICT
                                HOCKING COUNTY

TYLER MCCLOUD, ET. AL.,                                          :
                                  :
     Petitioners-Appellees,       :   Case No. 21CA3
                                  :
     v.                           :
                                  :   DECISION AND JUDGMENT
MARION BAKER,                     :   ENTRY
                                  :
    Respondent-Appellant.         :
_____________________________________________________________
                            APPEARANCES:

William L. Archer, Jr., Circleville, Ohio, for Appellant.

Jonathan Getson, Baum Law Office, Lancaster, Ohio, for Appellees.1
_____________________________________________________________

Smith, P.J.

         {¶1} Marion Baker, “Appellant,” appeals the decision of the Hocking

County Court of Common Pleas, filed February 5, 2021, which found by a

preponderance of evidence that Appellant did engage in menacing by

stalking towards Appellee Tyler McCloud, “Tyler,” and his wife, Kayla

Painter, and that a civil stalking protection order was necessary to protect the

persons named in the order.2 Appellant contends that the trial court’s

1
  While Tyler McCloud was represented by Attorney Getson in the trial court proceedings, neither Mr.
McCloud nor any attorney on his behalf has filed a brief in this appeal.
2
  While Tyler McCloud and Kayla Painter testified they are married, Kayla is referenced in these
proceedings as Kayla Painter. Furthermore, while Kayla is listed as a protected party, she was not a
petitioner in this matter. Therefore, in the interest of clarity throughout the opinion, we have decided to
Hocking App. No. 21CA3                                                                          2


decision is against the manifest weight and sufficiency of the evidence. For

the reasons that follow, we find the trial court did not abuse its discretion

with regard to its findings and in issuing the protection order. As such, we

find no merit to Appellant’s sole assignment of error and we affirm the

judgment of the trial court.

                                                   FACTS

        {¶2} Tyler McCloud and Kayla Painter reside on property Kayla

purchased in 2017, which adjoins Appellant’s property. The nearest public

roadway is Long Run Road. Tyler and Kayla’s access to Long Run Road is

by means of an easement and common driveway shared by Appellant and

Kayla.

        {¶3} Appellant once owned Kayla’s property. When Appellant

originally sold the property in 2004, the deed included a provision that

required the new owners to pay for one-third of all maintenance costs as to

the easement.3 Kayla is also subject to this provision to be responsible for

costs of maintenance. The maintenance provision in Appellant’s deed,

which was made an exhibit to these proceedings, reads as follows:

        Grantees agree to be responsible for one-third of all
        maintenance costs associated with the roadway over which
        they are acquiring an easement, as set forth in Exhibit A,

reference Tyler McCloud as “Tyler” instead of Appellee. When both are referred to we will use
“McClouds.”
3
  Appellant first sold the property now owned by Kayla to Philip Estep and Annette Estep.
Hocking App. No. 21CA3                                                            3


      including costs related to maintenance of the roadway,
      bridge and culverts, up to the point at which the roadway
      splits and becomes exclusive to the Grantees, from which
      point Grantees will be responsible for the entire
      maintenance costs related to the same.

      {¶4} Sometime in early October 2020, the parties had a dispute about

the costs of gravel for driveway maintenance. On October 20, 2020, Tyler

brought a petition for a civil stalking protection order, which the trial court

granted ex parte. Kayla was named as an additional protected party. The

matter came on for full hearing on October 30, 2020 and on December 28,

2020. Appellant and Tyler both presented several witnesses whose

testimonies will be summarized herein.

       {¶5} On February 5, 2021, the trial court issued a full civil stalking

protection order to be in effect until October 20, 2022. The trial court

concluded:

      This Court believes that Mr. Baker’s actions caused the
      McClouds mental distress. This Court believes that the
      events that caused this include: Mr. Baker riding near the
      common driveway in his golf cart with a shotgun; sitting
      in the golf cart staring at the McCloud’s home; leaving the
      backhoe on the township right-of-way in order to obstruct
      the driveway; telling Mr. McCloud that he, Mr. Baker,
      would have his grandson or nephew “take care of” Mr.
      McCloud; and Mr. Baker coming too close to the
      McCloud home after the issuance of the ex parte order.
      The fact that the McClouds are scared and concerned
      about their safety is clear. They have put up cameras to
      monitor the area around their home due to the actions of
      Mr. Baker. This Court also believes that there is a pattern
Hocking App. No. 21CA3                                                          4


      of conduct. All the actions that have occurred have
      happened since the summer of 2020. * * * This Court
      believes that Mr. Baker acted while he was aware that Mr.
      and Mrs. McCloud would suffer mental distress as a result
      of his actions.

      {¶6} This timely appeal followed. Where necessary, additional

pertinent facts are set forth below.

                         ASSIGNMENT OF ERROR

      I. THE TRIAL COURT’S DECISION FINDING THAT
      APPELLANT ENGAGED IN A PATTERN OF
      CONDUCT THAT CONSTITUTED MENACING BY
      STALKING IS AGAINST THE MANIFEST WEIGHT
      AND SUFFICIENCY OF THE EVIDENCE.

                         A. STANDARD OF REVIEW

      {¶7} Because the decision on whether to grant a civil protection

order is within the trial court's sound discretion, we will not reverse it absent

an abuse of that discretion. See McNaughton v. Cochenour, 4th Dist.

Hocking No. 155CA3479, 2015-Ohio-4648, at ¶ 17; McKinley v. Kuhn, 4th

Dist. Hocking App. No. 10CA5, 2011-Ohio-134, ¶¶ 12-13; Smith v. Wunsch,

162 Ohio App.3d 21, 2005-Ohio-3498, 832 N.E.2d 757, at ¶ 10 (4th Dist.).

“The term ‘abuse of discretion’ * * * implies that the court's attitude is

unreasonable, arbitrary or unconscionable.’ ” Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983). A trial court abuses its

discretion when it has taken “a view or action that no conscientious judge
Hocking App. No. 21CA3                                                         5


could honestly have taken.” State v. Brady, 119 Ohio St.3d 375, 2008-Ohio-

4493, 894 N.E.2d 671, ¶ 23. To establish an abuse of discretion “the result

must be so palpably and grossly violative of fact or logic that it evidences

not the exercise of will but the perversity of will, not the exercise of

judgment but the defiance of judgment, not the exercise of reason, but

instead passion or bias.” Smith v. Wunsch, 162 Ohio App.3d 21, 26, 2005-

Ohio-3498, 832 N.E.2d 757, 761, ¶ 10 (4th Dist.) citing Vaught v. Cleveland

Clinic Found., 98 Ohio St.3d 485, 2003-Ohio-2181, 787 N.E.2d 631, ¶ 13;

Nakoff v. Fairview Gen. Hosp., 75 Ohio St.3d 254, 256, 662 N.E.2d 1

(1996).

      {¶8} “Moreover, an ‘appellate court may not simply substitute

its judgment for that of the trial court so long as there is some competent,

credible evidence to support the lower court findings.’ ” McNaughton,

supra at ¶ 18, quoting State ex rel. Celebrezze v. Environmental Enterprises,

Inc., 53 Ohio St.3d 147, 154, 559 N.E.2d 1335 (1990). When an appellate

court reviews a trial court's judgment, it must generally defer to the fact-

finder's weight of the evidence and credibility determinations. Seasons Coal

Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 81, 461 N.E.2d 1273 (1984). As

the Ohio Supreme Court explained in Seasons Coal:

      A reviewing court should not reverse a decision simply
      because it holds a different opinion concerning the
Hocking App. No. 21CA3                                                       6


      credibility of the witnesses and evidence submitted before
      the trial court. A finding of an error in law is a legitimate
      ground for reversal, but a difference of opinion on
      credibility of witnesses and evidence is not. The
      determination of credibility of testimony and evidence
      must not be encroached upon by a reviewing tribunal,
      especially to the extent where the appellate court relies on
      unchallenged, excluded evidence in order to justify its
      reversal. Id. The trier of fact is free to believe all, part, or
      none of the testimony of any witness who appears before
      it. McKinley v. Kuhn, at ¶ 13.

                               B. LEGAL ANALYSIS

      {¶9} A petitioner must demonstrate by a preponderance of the

evidence that the respondent has engaged in menacing by stalking in

violation of R.C. 2903.211. See McNaughton, supra, at ¶ 20; Strausser v.

White, 8th Dist. Cuyahoga App. No. 92091, 2009-Ohio-3597, ¶ 30; Caban v.

Ransome, 7th Dist. Mahoning App. No. 08MA36, 2009-Ohio-1034, ¶ 7.

The menacing by stalking statute, R.C. 2903.211(A)(1), provides: “No

person by engaging in a pattern of conduct shall knowingly cause another

person to believe that the offender will cause physical harm to the other

person or cause mental distress to the other person.”

      1. Did the evidence demonstrate a pattern of conduct?

      {¶10} Appellant first asserts that the trial court’s decision is not

supported by the evidence in that Appellant did not engage in a pattern of

conduct. In discussing the testimony of the witnesses, Appellant contends
Hocking App. No. 21CA3                                                          7


that Tyler testified to only one incident, and that there was no testimony on

any dates when any of the events occurred.

      {¶11} Tyler first presented the testimony of Robert Smith, a township

trustee. Appellant had a backhoe sitting in the township’s right of way for

about 5 weeks. Mr. Smith testified that the backhoe situation occurred six

months to a year prior. Mr. Smith testified Appellant’s claimed reason for

placing the backhoe there was to keep people from turning right out of his

driveway. Mr. Smith and another trustee contacted Appellant and asked him

to remove it. Mr. Smith later told Appellant he was going to be arrested and

he finally moved the equipment.

      {¶12} Kim Kougher next testified she had rented some land from

Appellant. She was also familiar with the McClouds. Kougher admitted she

had not witnessed any interactions between the parties. The substance of her

testimony was that the piece of equipment was “almost blocking” the

driveway and created a “dangerous situation.”

      {¶13} Lastly, Kayla Painter testified that she is married to Tyler

McCloud. She testified that when they first moved into their home, the

relationship with Appellant was “really good” the first 18 months to two

years. Kayla testified the relationship started to change when her mother

moved in with them on Long Run Road. She testified a creek runs through
Hocking App. No. 21CA3                                                          8


the properties. Kayla, her mother, and Kayla’s brother, age seven, were in

the creek when they noticed trash floating down the creek. Kayla saw a

mattress, broken televisions, tires and “a bunch of trash.”

      {¶14} Kayla went to talk to Appellant. Kayla testified she told

Appellant she had found trash along the creek bed and asked if he needed

help picking it up. According to Kayla, Appellant replied, “That’s my

property. Get off my property. Stay off my property. I put my trash out

there so the creek does not wash away my property.” Kayla continued

offering to help him pick it up. Appellant then told her he liked arguing with

her and Kayla “laughed it off.” She told him she’d talk to him later about it

if more trash kept coming.

      {¶15} Kayla testified a couple of months passed. It was summer and

the trash was starting to smell. They discussed the trash three more times

within a four to five-month span. Finally she told him she was picking up

the trash. Kayla testified “[Appellant’s] whole persona started to turn.”

Appellant had his girlfriend Betty with him and she “got nasty” with Kayla.

Appellant said “Get off my property. Stay off my property. I’ll do what I

want on my property. Go ‘F’ yourself.”

      {¶16} Kayla testified approximately one month later, the EPA “got

called” because the smell was “horrendous” and Appellant had dumped
Hocking App. No. 21CA3                                                        9


more trash. Appellant was livid. He started riding his golf cart with a

shotgun in the shared driveway. He was ranting and raving, calling her

“stupid bitch” and “terrible neighbor.”

      {¶17} Kayla and Appellant had a cell phone conversation. Kayla

didn’t realize he could not hear well on the cell phone. Kayla thought the

conversation was peaceful but Appellant misconstrued it. They met in the

driveway later and Appellant openly admitted he had hearing issues. She

told him he misunderstood. He apologized and things were relatively

friendly. However, Appellant continued to “rant and rage over the cell

conversation that never actually happened.”

      {¶18} Kayla testified to other incidents. She testified Appellant

physically threatened Tyler. She confronted Appellant. According to Kayla,

Appellant started laughing and said, “Yeah, I said that. I’m sorry. I was just

heated over gravel.” Appellant also said it “won’t happen again.”

      {¶19} Kayla testified since they had gotten the ex parte order on

October 14, 2020, relations had been peaceful. Prior to that, Kayla and her

son were coming home on the driveway when Appellant started running on

his back deck. He had his cane in his hand and was yelling and screaming at

her. Kayla paused for a minute because she thought he needed help. Then

she realized he was cursing at her so she kept driving.
Hocking App. No. 21CA3                                                        10


      {¶20} Kayla testified Appellant continues to sit in his golf cart on the

other side of the creek and stare at her home. He did it once or twice a week

and then he will “smirk” and drive the golf cart back to his house. A couple

of hours later he will do the same thing again. Kayla testified it made her

feel uncomfortable. Four times he would drive up to their bedroom and

honk his horn at odd hours.

      {¶21} Kayla testified nothing happened until after the EPA was

called. Appellant told her he was going to “make her life a living hell” so

they will sell their house. Appellant told her he put the tractor at the

property line so she couldn’t turn right.

      {¶22} On cross-examination, Kayla admitted Appellant was sitting in

the golf cart on his own property. She admitted there is a dispute over the

driveway. Kayla admitted she is required to share costs, but she testified

Appellant had gravel placed and then demanded reimbursement. Kayla

denied receiving a letter on October 14th asking for reimbursement for the

driveway.

      {¶23} On re-direct Kayla testified she saw Appellant in his golf cart

with a shotgun on the property line multiple times. She has videos prior to
Hocking App. No. 21CA3                                                                                  11


October 14th where they have discussed the driveway. 4 There is also a third

party responsible for maintenance. Kayla testified:

        [Appellant said] I can control you this way. I can see when
        you come and go. I can see who you have at your house.
        I can see everything. * * * He got livid and - - livid. I’ll
        say directly he said screw you. I’m not doing that. You
        owe me money and I’ll get my money one way or the
        other. Get the F off my property. And that was the last
        time I’ve ever talked to him regarding the stupid gravel.

        {¶24} On re-cross, Kayla admitted officers came to the property twice

and did not do a report. She testified it is a coincidence that Tyler filed the

protection order six days after receiving the letter.

        {¶25} The proceedings were continued to December 28, 2020. On

that date, Tyler McCloud testified he resides with Kayla on the property but

he is not a co-owner. He is aware that Kayla is obligated to pay for gravel.

Appellant and Kayla had a dispute over an easement Kayla wished to buy in

2018, but Appellant was unreasonable.

        [O]ne time we went over to discuss and reason with him
        about gravel and he wanted the money and I told him I’d
        get it to him and - - because we were a little tight. And he
        said, well, if I don’t have it I’m going to bring over my
        grandson or my nephew and I’m going to have them take
        care of you.

        {¶26} Tyler testified he had witnessed Appellant with his gun


4
 While these videos were not allowed into evidence, her testimony indicates the threatening incidents
occurred prior to October 14, 2020, the day they filed for the ex parte order.
Hocking App. No. 21CA3                                                        12


in the golf cart on the property line once. Based on these incidents, Tyler

believed he was being threatened. He has put up cameras on his driveway

and house. There have been no incidents since he installed the cameras.

Tyler filed for the civil protection order on October 20, 2020. Appellant has

been within 500 feet of the house, as against the order, multiple times.

      {¶27} At the close of Tyler’s case, Petitioner’s Exhibits A-D were

admitted into evidence. Exhibit A is an aerial view of the adjoining

properties from the Hocking County Engineer’s office. Exhibit B is the deed

from the Esteps to Kayla Painter’s property. Exhibit C is the deed from

Appellant to the Esteps, with the clause regarding the road maintenance

agreement. Exhibit D is a collection letter to Tyler from Attorney Stephen

Proctor and on behalf of Appellant for collection of money for gravel.

      {¶28} Appellant then presented his witnesses. David Hume testified

he resides on Long Run Road and is familiar with Appellant and his

property. He visits Appellant four to five times a week. Mr. Hume testified

a tractor was parked at the end of Appellant’s driveway but it wasn’t

blocking the entrance and did not prevent him from exiting. Hume testified

he had never witnessed Appellant threatening the McClouds, but on cross-

examination admitted he had not been present when the McClouds and

Appellant were together.
Hocking App. No. 21CA3                                                      13


      {¶29} Betty Howell testified she has been dating Appellant for four

and a half years. She resides in Columbus, Ohio. She comes to Appellant’s

home every other weekend. She witnessed one conversation a couple of

years prior:

      We went over to their house to talk about the easement.
      And the price Marion wanted, Kayla said no, that it was
      too much money. I think he said 15 or 18,000 for a couple
      of acres. And then Marion said, well, I’ll tell you what I’ll
      do. I’ll trade you easements from the south easement to
      the north easement, which would go right directly into
      their house, for the easement on the south side of their
      house. And well, Kayla jumped up and said no. She didn’t
      want to trade easements.

      {¶30} Ms. Howell testified she had never witnessed Appellant

threatening the McClouds and that he was “about the gentlest person I’ve

ever seen.” She denied seeing Appellant drive his golf cart with a shotgun to

the edge of the McClouds property. On cross-examination, Ms. Howell

admitted she would not know what goes on between the neighbors during

the weekdays.

      {¶31} Finally, Appellant testified he resides on Long Run Road, was

77 years old, and had never been convicted of a crime. He testified there

was a dispute with Kayla about purchase of an easement. There was also a

dispute about the division of costs for gravel on the shared driveway.

Appellant testified:
Hocking App. No. 21CA3                                                       14


      Yeah, they just didn’t pay. I took prices over there and put
      it on their door. The only time I went over there it wasn’t
      to [cross] the property, it was to collect my money that
      they owed for that gravel.

      {¶32} Appellant denied threatening the McClouds or telling

them that he’d bring somebody to “take care of them.” He testified he told

them that “if I come over there any more, I’m bringing somebody with me

so I would have a witness so they couldn’t misarrange my wording as to

what took place.”

      {¶33} Appellant identified Exhibit D, the collection letter, and

testified it was totally ignored.

      {¶34} Appellant explained that he took his tractor to the end of his

driveway to move a big rock. The tractor was on his property the entire time

and was not blocking their easement. Appellant also testified that he asked

them not to run across his property because it “caused a lot of washout.”

There is no driveway now because of the erosion.

      {¶35} Appellant testified after they had problems, Kayla chose to call

the health department. The health department inspected, found no problems,

and did not cite Appellant. Appellant denied threatening the McClouds or

threatening to kill their dog. He also denied going to the property line with a

shotgun and watching them. On cross-examination, Appellant admitted the
Hocking App. No. 21CA3                                                                                    15


trustees helped him move the equipment but was adamant that the shared

driveway was never blocked at any time.

         {¶36} Based on the foregoing, we find the trial court did not abuse its

discretion in finding a pattern of conduct existed. The trial court found a

pattern of conduct existed because all the menacing incidents had occurred

since the summer of 2020. Mr. Smith the trustee testified that the backhoe

situation had occurred within the last six months to a year, which would

have been, at the time of the October hearing, would have been at least May

of 2020.5

         {¶37} The trial court cited the events that Tyler and Kayla testified to,

such as Appellant’s riding near the common driveway in his golf cart with a

shotgun; sitting in the golf cart staring at the McClouds’ home; leaving the

backhoe in the right of way; telling Tyler he would have someone “take care

of” him; and coming close to the McCloud home even after a protection

order was in place. These events demonstrate a pattern of conduct.

         {¶38} While this court may have made different credibility

determinations and findings, the trial court was in the best position to draw

the ultimate conclusions. The trial court apparently found Tyler and Kayla’s


5
 Kayla purchased her property in June 2017. She testified their relationship with Appellant was good until
18 months to 2 years later, which would put the time at June 2019 when the problems began with her
complaints of the trash in the creek. She further testified that the events unfolded in the months following
that discovery, which would have continued into early 2020.
Hocking App. No. 21CA3                                                         16


testimony regarding Appellant’s menacing actions to be more credible than

Appellant’s version of the events. We will not second-guess the trial court’s

findings and determinations.

      2. Did the evidence demonstrate Tyler suffered mental distress?

      {¶39} Appellant also asserts that Appellee did not suffer mental

distress as defined by R.C. 2903.211(D)(2). Appellant contends that there

was no description of any mental distress by Tyler and Kayla. Tyler simply

responded affirmatively to a leading question that he “felt threatened.”

Again, we disagree with Appellant and find the trial court did not abuse its

discretion in finding that Tyler suffered mental distress.

      {¶40} The trial court found it to be clear that Tyler and Kayla were

concerned about their safety. Both testified that they had installed cameras

on their property due to Appellant’s actions as the court described above.

Both Tyler and Kayla responded affirmatively to the court’s inquiry about

mental distress. Kayla responded affirmatively that Appellant’s actions

made her feel uncomfortable. Again, the trial court found them to be

credible witnesses. The trial court concluded that Appellant acted in a

manner that he would have been aware that his actions would have caused

Tyler and Kayla mental distress. Again, while we may have found
Hocking App. No. 21CA3                                                           17


differently, the trial court was in the best position to determine credibility

and we will not disturb its findings.

      {¶41} Based on the foregoing, we find no abuse of discretion in the

trial court’s decision granting Tyler’s petition for a civil stalking protection

order against Appellant. Consequently, we overrule the sole assignment of

error and affirm the judgment of the trial court.

                                         JUDGMENT AFFIRMED.
Hocking App. No. 21CA3                                                         18


                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Hocking County Common Pleas Court to carry this judgment into
execution.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Abele, J. and Hess, J. concur in Judgment and Opinion.

                                 For the Court,


                                 __________________________________
                                 Jason P. Smith
                                 Presiding Judge


                          NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.